MEMORANDUM ***
Sheldon Chandler appeals the district court order granting him attorneys’ fees in an amount less than requested for services provided as an objector to proposed attorneys’ fees for class counsel in a securities fraud putative class action settlement. We have jurisdiction pursuant to 28 U.S.C. § 1291.
The district court granted Chandler $5,000 in attorneys’ fees and $1,500 in expenses to be paid from the settlement fund. The district court denied Chandler’s request for an incentive fee.
“Attorneys’ fees awards are generally reviewed for an abuse of discretion.” Class Plaintiffs v. Jaffe & Schlesinger, P.A., 19 F.3d 1306, 1308 (9th Cir.1994). “Whether the district court applied the correct legal standard is reviewed de *170novo.” Id. This court reviews the district court’s factual determinations for clear error. Lobatz v. U.S. West Cellular of California, Inc., 222 F.3d 1142, 1148 (9th Cir.2000).
The fee awarded to objectors “need only ‘be reasonable under the circumstances.’ ” Wininger v. SI Management L.P., 301 F.3d 1115, 1123 (9th Cir.2002) (quoting Florida v. Dunne, 915 F.2d 542, 545 (9th Cir.1990)) (addressing fees for class counsel).
“[T]he district court has discretion in common fund cases to choose either the percentage-of-the-fund or the lodestar method.” Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1047 (9th Cir.2002). Where an attorney’s investment in a case is minimal, the lodestar calculation may convince a court that a lower award is justified. See id. at 1050.
The district court applied the lodestar method, finding that Chandler raised objections similar to those already raised by another objector and thus, “provided some—though not a major or extensive— benefit to the common fund.” The district court did not err in finding that the hours Chandler claimed were excessive and that Chandler’s objection accomplished “essentially the same thing” as the three-page letter submitted by the first objector.
Furthermore, Chandler’s objections were only partially responsible for the reduction in class counsel’s attorneys’ fees. The district court acted within its discretion when it discounted hours that did not benefit the class. Wininger, 301 F.3d at 1125-27.
Finally, the district court did not abuse its discretion by denying Chandler a risk multiplier. Chandler’s work was not extremely difficult given that similar objections had already been aired. See id. at 1126.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.